Alice Robie Resnick, J.,
concurring in part and dissenting in part. While I concur in the judgment reached by the majority affirming appellant’s convictions and sentence of death, I disagree with the majority’s discussion surrounding the admission of photographic evidence in this case.
In proposition of law ten, appellant asserts that the admission of, inter alia, autopsy and exhumation photographs prejudiced his right to a fair trial and sentencing determination. The majority concludes that the probative value of these photographs failed to outweigh their prejudicial effect, and thus their admission constituted error, albeit harmless error. I disagree that any error occurred.
“Properly authenticated photographs, even if gruesome, are admissible in a capital prosecution if relevant and of probative value in assisting the trier of fact *497to determine the issues or are illustrative of testimony and other evidence, as long as the danger of material prejudice to a defendant is outweighed by their probative value and the photographs are not repetitive or cumulative in number.” State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, paragraph seven of the syllabus. Given the broad discretion that is vested in a trial court to determine the admissibility of evidence, an appellate court should not disturb the decision of a trial court absent a showing that the trial court abused its discretion and that the defendant has been materially prejudiced thereby. Id. at 265, 15 OBR at 401, 473 N.E.2d at 791.
The prosecution introduced sixteen autopsy photographs in the case sub judice. I find none of the photos to be repetitive, contrary to the majority’s conclusion. Two photographs depict entire bodies, but a plastic sheet that covers the bodies negates their gruesome effect. In several others, mud and duct tape obscure the skin of the victims and mute any gruesome effect. Two pictures simply show a bullet hole in an area of the skin. Four photographs are definitely gruesome, showing bullet holes in portions of the skull, but they have substantial probative value, since they, like all of the other autopsy photos, portray the cause of death and the killer’s purpose to cause death. State v. DePew (1988), 38 Ohio St.3d 275, 281, 528 N.E.2d 542, 550; Maurer, 15 Ohio St.3d at 265, 15 OBR at 401, 473 N.E.2d at 791.
The prosecution also introduced twenty-three color exhumation photographs, along with a videotape of the exhumation. With respect to the photos, some show the pit into which the bodies were placed, while others depict various stages of the removal of each victim from the ground. Several photographs show the victims’ bodies after removal and illustrate the way in which they were bound and gagged. While the pictures are certainly disturbing, their overall gruesome effect is limited by the dense mud which coats each victim’s body. Furthermore, I believe the exhumation photographs carry significant probative value, since they convey an accurate picture of the manner in which the victims were bound and buried.
Similarly, I believe the probative value of the videotape depicting the exhumation far outweighs any possible prejudicial impact. The tape shows only the excavation process, mud and debris. There are no discernible bodies to render the tape gruesome. DePew, 38 Ohio St.3d at 281, 528 N.E.2d at 550.
For all of the foregoing reasons, I do not believe the trial court abused its discretion in admitting the autopsy photographs, the exhumation photographs or the exhumation videotape.
Douglas, J., concurs in the foregoing opinion.
*498APPENDIX
“Proposition of Law No. I[:] The trial court must grant a change of venue when pre-trial publicity is so pervasive that jury prejudice can be presumed. At the least, when pre-trial publicity creates the substantial possibility of juror prejudice, the trial court must allow voir dire questioning which is adequate to identify and eliminate biased jurors when there have been months of unrelenting, adverse, saturation pre-trial publicity. The trial court’s refusal either to grant a change or to allow voir dire adequate to root out biased jurors denies the capital defendant his Sixth, Eighth and Fourteenth Amendment rights to the trial by a fair and impartial jury and to exercise effectively his peremptory challenges.
“Proposition of Law No. II[:] A motion for a new trial should be granted when the capital defendant demonstrates that his trial judge allowed a change of venue for a co-defendant under virtually the same circumstances in which the trial judge denied a change of venue in the defendant’s case.
“Proposition of Law No. III[:] When a small community has been saturated with months of sensational pre-trial publicity about the defendant’s capital case, the trial judge must allow defense counsel to conduct a voir dire which is adequate to identify jurors who could not fairly consider mitigating evidence. Under such circumstances, the trial court’s refusal to allow defense counsel to ask prospective jurors whether they could consider specific statutory mitigating factors relevant to the case violates the fair trial and sentencing guarantees in the Sixth, Eighth and Fourteenth Amendments and denies the defendant his Due Process Clause right to the effective exercise of his peremptory challenges.
“Proposition of Law No. IV[:] When the trial judge conducts a death qualification process which creates a predisposition toward the death sentence, unfairly limits defense voir dire inquiry on mitigating factors and fails to adequately probe juror misconduct in voir dire the capital defendant is denied his fundamental Sixth, Eighth and Fourteenth Amendment rights to trial on guilt and punishment by an impartial panel of jurors.
“Proposition of Law No. V[:] The trial court failed to ensure [that] Mr. Lundgren was tried by a jury composed of fair and impartial jurors, thus violating Mr. Lundgren’s rights as guaranteed by the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 5, 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. VT[:] Opinion testimony at the guilt phase of a capital case on the ultimate punishment to be imposed is improper and irrelevant and violates the Fifth, Sixth, Eighth and Fourteenth Amendments to the United *499States Constitution and Sections 5, 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. VII[:] Demonstrative testimony that is confusing and does not aid the trier of fact should not be admitted at a capital trial. To do so violates the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. VIII[:] Admission of irrelevant and highly inflammatory evidence about the defendant’s extensive weapons collection, when that evidence relates only to a charge which was nollied [sic ] before the capital trial even began, has such a prejudicial impact on both phases of trial that it denies the defendant his right to a fair trial on the issues of guilt and sentence as guaranteed by the Due Process Clause of the Fourteenth Amendment.
“Proposition of Law No. IX[:] When the minimal probative value of gruesome and shocking evidence is substantially outweighed by the danger of unfair prejudice, such evidence should not be introduced or admitted. Admission of unfairly prejudicial evidence at the trial phase carries over to the penalty phase of a capital trial and denies the defendant his right, guaranteed by the Due Process Clause of the Fourteenth Amendment, to a fair trial and sentencing determination.
“Proposition of Law No. X[:] The admission of inflammatory and gruesome photographs, videotape and testimony into a capital trial violates the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XI[:] Pervasive prosecutorial misconduct that occurs in the guilt phase of a capital trial violates the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 9,10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XII[:] The prosecution may present penalty phase rebuttal evidence on the capital defendant’s criminal history only in those instances where the defense has misrepresented the defendant’s criminal history. State v. DePew (1988), 38 Ohio St.3d 275 [528 N.E.2d 542], paragraph four of the syllabus, followed.
“Proposition of Law No. XIII[:] Prosecutorial misstatements of law, misrepresentation of the weighing process, elicitation of inflammatory testimony, improper nullification of mitigating evidence, unwarranted comment on the defendant’s unsworn statement and appeals for the death sentence on religious grounds operate, individually and cumulatively, to deny the capital defendant the fair and *500reliable sentencing determination guaranteed by the Eighth Amendment and the Due Process Clause of the Fourteenth Amendment.
“Proposition of Law No. XIV[:] Prosecutorial misconduct occurred during the voir dire stage of the appellant’s capital trial in violation of the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XV[:] The discriminatory use of a prosecutorial peremptory challenge based merely on religious affiliation violates the First, Sixth and Fourteenth Amendments to the United States Constitution as well as Article I, Sections 2, 5 and 10 of the Ohio Constitution.
“Proposition of Law No. XVI[:] The prosecutor’s systematic use of peremptory challenges to exclude all prospective jurors with some reservations about the death penalty violated appellant Lundgren’s right to equal protection and a fair and impartial jury in a capital case under the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 5, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XVII[:] To commit jurors to a death verdict during individual voir dire violates the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution and Sections 5, 9 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XVIII[:] Insufficient evidence existed to convict Mr. Lundgren of the R.C. 2929.04(A)(7) kidnapping specification attached to each count of aggravated murder. His subsequent conviction of this specification and its use to sentence him to death violated the Fifth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 5, 9 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XIX[:] Under the right of confrontation guaranteed by the Sixth Amendment, defense counsel cannot be precluded from cross-examining accomplices on the full range of sentencing benefits they may receive in exchange for their testimony on behalf of the state.
“Proposition of Law No. XX[:] The admission into evidence at the guilt phase of articles related to the victims, including personal belongings and a family photograph, violates the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XXI[:] An indictment which fails to conclude with the language ‘against the peace and dignity of the State of Ohio’ is void and must be dismissed.
*501“Proposition of Law No. XXII[:] It is unconstitutional to secure a capital conviction when all of the independent elements of the crime are not determined by a unanimous jury. Such a conviction violates the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution, Sections 9,10 and 16, Article I of the Ohio Constitution and R.C. 2901.05(D).
“Proposition of Law No. XXIII[:] The trial court’s instructions at both the guilt and penalty phases of appellant’s trial were constitutionally infirm. The instructions violated the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XXIV[:] Jury views are not limited just to the crime scene, but rather are appropriate at the places where material facts occurred. R.C. 2945.16. When material facts occur at a place which is integral to the penalty phase defense in a capital case, it is unfair and prejudicial for the trial court to deny the defendant’s motion for a jury view.
“Proposition of Law No. XXV[:] The Due Process Clause is violated when a juror sentencer impermissibly takes his own religious views into account in the sentencing process.
“Proposition of Law No. XXVI[:] The trial court’s comments at appellant’s sentencing hearing and its opinion issued after the hearing contain irrelevant and improper considerations for sentencing Mr. Lundgren to death. Such considerations violated appellant Lundgren’s constitutional rights as guaranteed by the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XXVII[:] Defense counsel’s actions and omissions at Mr. Lundgren’s capital trial deprived him of the effective assistance of counsel as guaranteed by the Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XXVIII[:] Venires drawn in a capital case which overrepresent certain age groups in the county violate the fair cross-section requirement of the Ohio and United States Constitutions.
“Proposition of Law No. XXIX[:] The statutory definition of reasonable doubt in Ohio Revised Code, Section 2901.05 reflects a clear and convincing evidence standard which allows jurors to return a conviction and death sentence based on a degree of proof below that required by the Due Process Clause of the Fourteenth Amendment.
“Proposition of Law No. XXX[:] Ohio’s mandatory capital sentencing scheme prevented the jury from deciding whether death was the appropriate punishment *502in violation of the Eighth and Fourteenth Amendments to the United States Constitution and Sections 9, 10 and 16, Article I of the Ohio Constitution.
“Proposition of Law No. XXXI[:] The Fifth, Eighth and Fourteenth Amendments to the United States Constitution, Sections 10 and 16, Article I of the Ohio Constitution and Ohio Revised Code, Section 2929.05 guarantee a convicted capital defendant a fair and impartial review of his death sentence. The statutorily mandated proportionality process in Ohio does not comport with this constitutional requirement and thus is fatally flawed.
“Proposition of Law No. XXXII[:] The Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 9, 10 and 16, Article I of the Ohio Constitution establish the requirements for a valid death penalty scheme. Ohio Revised Code, Sections 2903.01, 2929.02, 2929.021, 2929.022, 2929.023, 2929.03, 929.04 [sic ] and 2929.05, Ohio’s statutory provisions governing the imposition of the death penalty, do not meet the prescribed constitutional requirements and are unconstitutional, both on their face and as applied.”